UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:7/31 Date of reporting period: 04/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofApril 30, 2011(Unaudited) DWS Large Cap Focus Growth Fund Shares Value ($) Common Stocks 98.9% Consumer Discretionary 11.8% Auto Components 2.2% BorgWarner, Inc.* (a) Hotels Restaurants & Leisure 3.5% Darden Restaurants, Inc. (a) Marriott International, Inc. "A" (a) Specialty Retail 3.9% Dick's Sporting Goods, Inc.* Limited Brands, Inc. (a) Textiles, Apparel & Luxury Goods 2.2% NIKE, Inc. "B" Consumer Staples 5.2% Food Products Kellogg Co. Energy 12.9% Energy Equipment & Services 3.4% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels 9.5% Anadarko Petroleum Corp. EOG Resources, Inc. (a) Occidental Petroleum Corp. Financials 4.6% Capital Markets Morgan Stanley T. Rowe Price Group, Inc. (a) Health Care 9.7% Biotechnology 3.8% Celgene Corp.* Health Care Providers & Services 5.9% Express Scripts, Inc.* (a) McKesson Corp. Industrials 16.7% Aerospace & Defense 3.7% TransDigm Group, Inc.* (a) United Technologies Corp. Electrical Equipment 4.5% AMETEK, Inc. Roper Industries, Inc. (a) Machinery 5.8% Navistar International Corp.* Parker Hannifin Corp. SPX Corp. Road & Rail 2.7% Norfolk Southern Corp. Information Technology 31.3% Communications Equipment 3.8% QUALCOMM, Inc. Computers & Peripherals 13.3% Apple, Inc.* EMC Corp.* (a) Internet Software & Services 2.2% Akamai Technologies, Inc.* IT Services 5.0% Accenture PLC "A" VeriFone Systems, Inc.* (a) Software 7.0% Check Point Software Technologies Ltd.* Oracle Corp. Materials 5.2% Chemicals Huntsman Corp. The Mosaic Co. Telecommunication Services 1.5% Wireless Telecommunication Services American Tower Corp. "A"* Total Common Stocks (Cost $194,823,534) Securities Lending Collateral 21.7% Daily Assets Fund Institutional, 0.18% (b) (c) (Cost $52,022,850) Cash Equivalents 1.3% Central Cash Management Fund, 0.14% (b) (Cost $3,183,200) % of Net Assets Value ($) Total Investment Portfolio (Cost $250,029,584) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $251,489,211. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $40,395,582. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $43,651,727 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,256,145. (a) All or a portion of these securities were on loan. The value of all securities loaned at April 30, 2011 amounted to $51,035,759 which is 21.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
